Citation Nr: 9930701	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active naval service from April 1964 to 
August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO), which 
denied service connection for a back disorder and PTSD.  

The Board remanded this matter in May 1999 for the RO to 
schedule the appellant for a hearing before a traveling 
Member of the Board.  In an August 1999 statement, his 
representative wrote that the appellant wished to have his 
case considered by the Board without a hearing, thereby 
satisfying the criteria for withdrawal of a request for 
hearing in accordance with 38 C.F.R. § 20.702(e).  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of a back disorder to service.  

2.  The claim of service connection for PTSD is well 
grounded.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law and Regulations 
Pertaining to Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See also 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (arthritis 
manifest to a degree of 10 percent within one year from the 
date of termination of service is presumed incurred in 
service).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

II.  Service Connection for a Back Disorder

The service medical records were silent as to a back injury 
in service, with the exception of a February 1967 clinical 
record prepared at the Station Hospital of Naval Support 
Activity Da Nang, Republic of Vietnam, documenting an acute 
rhomboid strain incurred as he grabbed a stretcher.  The 
separation examination report, in August 1967, showed a 
normal spine and musculoskeletal system on clinical 
evaluation.  

In February 1991, a private physician stated (in connection 
with a Washington State workers' compensation claim) that the 
appellant had a low back injury in January 1991; he submitted 
a clinical record dated in January 1991 showing a lifting 
injury to his low back while working for a construction 
company.  Also of record are September 1991 and July 1993 
private clinical records illustrating back symptomatology.  
In May 1994, the same private physician stated that the 
appellant's continuing back symptomatology was due to the 
1991 job-related injury.  

VA examination in June 1994 showed that the appellant had a 
work-related back injury in 1991 with continuing chronic 
pain.  The examiner noted that the appellant had no other 
remarkable past medical history.  Examination revealed 
moderate increased tone throughout the lumbosacral paraspinal 
musculature.  

The appellant testified at a September 1996 hearing that he 
injured his low back while stationed at a service medical 
facility in Da Nang.  He claimed the injury resulted from 
lifting a loaded stretcher from a helicopter.  He was not 
sure if a doctor looked at the injury, but thought his 
supervisor had.  He also noted that he had a work-related 
accident in 1991 that he claimed was an exacerbation of the 
in-service injury.  

The evidence summarized above clearly documents a current 
back disorder, thereby satisfying the initial element of a 
well-grounded claim requiring competent medical evidence of a 
current disability.  The February 1967 service clinical 
record showed an acute rhomboid strain consistent with his 
contentions advanced at his September 1996 hearing, thereby 
satisfying the second element of a well-grounded claim 
requiring lay or medical evidence of incurrence or 
aggravation of a disease or injury in service.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  

The record does not, however, contain any evidence satisfying 
the third element of a well-grounded claim, requiring 
competent evidence linking the in-service injury and the 
current disability.  The February 1967 service clinical 
record clearly showed a rhomboid injury.  That injury, 
though, was described as acute and was not noted on service 
separation medical examination performed months later in 
August 1967.  Thus, it must be assumed from the record that 
the original injury was transitory in nature.  Symptomatology 
affecting the back was not again noted until long after 
service in January 1991, when the appellant sustained a 
civilian work-related injury.  The private clinical records 
in January and February 1991, and in September 1991 and July 
1993, were silent as to any other potential etiology.  The 
evidence that did identify an etiology, though, consistently 
pointed to the 1991 work-related injury.  A private physician 
in May 1994 stated unequivocally that the appellant's 
continuing back symptomatology was related to the 1991 
injury.  The June 1994 VA examiner reported as history that 
the appellant had a work-related back injury in 1991 and 
specifically noted no other remarkable past medical history.  
In short, the evidence linked the back symptomatology to the 
1991 injury rather than to any in-service injury.  
Furthermore, the record lacks any evidence between separation 
from service in 1967 and the 1991 injury that would satisfy 
the continuity-of-symptomatology requirements of 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober , 10 Vet. App. 488, 498 
(1997).  

The only remaining evidence supporting a link between the 
current back symptomatology and service is the appellant's 
own contentions.  Generally, statements prepared by lay 
persons, who are ostensibly untrained in medicine, cannot 
constitute competent medical evidence to render a claim well 
grounded.  A lay person can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The appellant 
testified in September 1996 that, while assigned to a service 
medical facility in Da Nang, he learned to treat patients and 
even performed certain medical procedures.  However, the 
service department records associated with the claims file do 
not show he has any medical training or experience, either 
during or after service; rather, his service personnel 
administrative records indicate that he was a boatswain, 
providing logistic and transportation support within the I 
Corps area.  Thus, his testimony alone is not competent 
evidence to well ground the claim.  

In the absence of competent medical evidence linking the 
post-service symptomatology and service, or demonstrate a 
continuity of symptomatology, the claim is not well grounded.  
Because the claim is not well grounded, VA is under no duty 
to assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the January 1995 statement of the case and in the February 
1995 and June 1997 supplemental statements of the case in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of evidence linking the 
current symptomatology to service.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

II.  Service Connection for PTSD

A well-grounded claim of PTSD requires medical evidence of a 
current disorder, lay evidence, presumed credible, of an in-
service stressor, and medical evidence linking the two.  
Gaines v. West, 11 Vet. App. 353, 357 (1998);  Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997).  See 
also Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506 
(well-grounded claim requires medical evidence of current 
disability, lay evidence of incurrence or aggravation of a 
disease or injury in service, and a medical link between the 
two).  

VA examination in April 1997 included a diagnosis of PTSD 
satisfying the first element of a well-grounded claim for 
PTSD.  The appellant testified at the September 1996 hearing 
that he experienced several stressors during his service in 
Vietnam, including events aboard USS Vancouver and at a 
service medical facility in Da Nang.  The truthfulness of 
this testimony must be presumed when determining whether a 
claim is well grounded, thereby satisfying the second element 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  As for the third element, the April 1997 VA 
examination diagnosis of PTSD was supported by a series of 
stressful incidents related to the examiner by the appellant 
that were generally consistent with those he testified to in 
September 1996.  

Thus, the claim is well grounded as the record includes 
competent medical evidence linking post-service 
symptomatology to service.  As the claim is well grounded, VA 
has a duty to assist the appellant in development of the 
claim under 38 U.S.C.A. § 5107(a).  That duty to assist is 
addressed in the Remand below.  


ORDER

Entitlement to service connection for a back disorder is 
denied.  

The claim of entitlement to service connection for PTSD is 
well grounded.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  Prior to June 18, 
1999, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor; if the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
was accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such  a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; ask him to provide any further specific information 
as to his alleged stressors; utilize the assistance of the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR); make a specific determination as to which 
stressor(s) are verified; and, only if a stressor is 
verified, have the appellant examined by a VA psychiatrist to 
determine any link between the diagnosis of PTSD and any 
verified stressor.  

The case is REMANDED for the following development:

1.  The RO should request the appellant 
to supply names and addresses of any 
individuals or facilities that treated 
him for PTSD since April 1997, and the 
dates of such treatment.  After securing 
any needed releases, the RO should obtain 
complete clinical records of such 
treatment and add them to the claims 
file.  

2.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  The 
RO's attention is directed to the law 
cited above and to a recent VA General 
Counsel opinion.  VA O.G.C. Prec. Op. 12-
99 (Oct. 18, 1999).  

3.  If the RO determines that the 
appellant was not engaged in combat, then 
the appellant should be requested to 
provide, within a reasonable time, any 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  

4.  On receipt of the appellant's 
response, or after a reasonable period of 
time has passed without such response, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on a review of all 
pertinent documents.  This summary, and 
any supporting document regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  They 
should be asked to certify the occurrence 
of the incident(s) and any indication of 
the appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should follow 
up accordingly.  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of stressor(s), the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

6.  Only if, the RO determines that the 
record establishes the existence of 
stressor(s), then the appellant should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders found to be 
present.  The RO must specify for the 
examiner the stressor(s) that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the rationale for all opinions 
expressed.  All necessary special 
studies, to include psychological testing 
and evaluation, should be accomplished.  

7.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

On completion of the development requested, to the extent 
possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board.  He has the 
right to submit additional evidence/argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals






